DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending and subject to examination in this Office action.  The present application is said to be a DIV of Application No. 16/020,435.  In this regard, the Examiner notes that no restriction requirement was presented in the noted parent application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (last two limitations), the terms “the perimeter” and “the inclination” lack proper antecedent basis.
Further regarding claim 1, it is unclear as to how one barrier prevents liquid flowing along a length of the trough as the inclination of the panel is adjusted.  In this regard, is the one barrier positioned such that the flange is always in direct contact with the two opposing side walls and base of the trough?  Clarification is requested.
Regarding claim 8 (2nd step), is the “a surface” the same or different from the surface recited in claim 1?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Shockey (U.S. Patent No. 3,523,994).
Regarding independent claim 1, as best understood, Shockey describes a panel support system (Figs. 1, 5 and 7), comprising: 
a longitudinal trough (frame member 10; 56, 58) having two opposing side walls and a base connected therebetween (col. 3, ll. 40-42; Fig. 1), the trough being open on a side opposing the base (Fig. 1), the trough configured to be attachable to a surface (Fig. 1); and 
at least one liquid resin retention unit (U-shaped damming member 40; dams 50, 52) configured to be placed in the trough (Figs. 5 and 7), the or each liquid resin retention unit comprising at least one barrier comprising a frame (upstanding arms 42, 44) having an open upstanding region (Fig. 5), the at least one liquid resin retention unit configured to receive a panel (32; 54) thereon (col. 4, ll. 70-74; Fig. 5; col. 5, ll. 23-27; Fig. 7);
wherein the panel support system is arranged such that liquid resin introduced into the liquid resin retention unit flows into contact with both the trough and the panel to bind said trough and said panel together securely (Figs. 1-3, 5 and 7);
wherein the perimeter of the open interior region comprises a flange (top portion of 42, 44); and
wherein the at least one barrier is configured to prevent liquid resin flowing along a length of the trough as the inclination of the panel is adjusted within the trough (Figs. 3 and 7; col. 3, ll. 45-52; col. 5, ll. 19-23).

Regarding claim 2, wherein the or each liquid resin retention unit comprises a pair of barriers (42, 44; Fig. 5).

Regarding claims 4 and 5, wherein further comprising at least one clamp configured to hold the panel within the trough and wherein the clamp is configured to be able to hold the panel within the trough over a range of inclinations of the panel with respect to the trough (col. 5, ll. 40-43).

Regarding claim 6, Shockey describes a method comprising: 
providing the panel support system of claim 1 (see rejection of claim 1 above); 
attaching the trough to a surface (Figs. 1 and 5); 
placing the at least one liquid resin retention unit in the trough (col. 4, ll. 67-70; Fig. 5); 
receiving the panel on the at least one liquid resin retention unit (col. 4, ll. 70-74; Fig. 5); 
introducing liquid resin to one side of the at least one barrier (col. 4. l. 74 – col. 5, l. 2; Fig. 5); and 
hardening the liquid resin (col. 2, ll. 24-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 rejected under 35 U.S.C. 103 as unpatentable over Shockey as applied above, and further in view of EP 3318693 A1.
Regarding claim 3, Shockey does not appear to expressly describe a resin inlet.  As evidenced by EP '693, it was old and well-known in the art to provide each liquid resin retention unit with a resin inlet (19), for introduction of resin into the unit therethrough (Fig. 6; ¶ [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a resin inlet to control the flow of resin therein.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-8 of U.S. Patent No. 11,156,000.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '000 patent or they are obvious variants thereof.
The Examiner notes that the differences in the claims are attributable to the use of different nomenclature defining the same or similar structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635